 

EXHIBIT 10.56

 

THIRD AMENDMENT TO THE MASTER SERVICES AND LICENSING AGREEMENT

 

This THIRD Amendment to the MASTER SERVICES AND LICENSING Agreement (the
“Amendment”) is entered into and effective as of July 28, 2013 (the “Amendment
Effective Date”) by and between Merge Healthcare Canada Corp., an Ontario
corporation (“Merge Healthcare”) and MRI Interventions, Inc., a Delaware
corporation (“MRI Interventions”). Capitalized terms used herein but not defined
shall have the meanings given to such terms in the Agreement (as hereinafter
defined).

 

WHEREAS Merge Healthcare (f/k/a Merge OEM) and MRI Interventions (f/k/a
SurgiVision Inc.) are parties to that certain Master Services and Licensing
Agreement effective July 20, 2007, as amended (the “Agreement”), and

 

WHEREAS Merge Healthcare and MRI Interventions now wish to amend certain terms
of the Agreement,

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows: 

 

1.             Development Transition. MRI Interventions has requested, and
Merge Healthcare has agreed, that the development currently performed by Merge
Healthcare on the software for MRI Interventions’ ClearPoint® system (the
“ClearPoint Solution”) be transitioned to MRI Interventions. Accordingly, Merge
Healthcare hereby agrees to deliver to MRI Interventions (i) the current version
(as of the Amendment Effective Date) of the ClearPoint application level source
code, (ii) the source code for the following (the “Merge Source Code”): (x)
[***]; (y) [***] used in the development of the ClearPoint Solution and that are
part of the Merge Healthcare Software; and (z) other Merge Healthcare Software,
if any, that has been integrated into the ClearPoint Solution, and (iii)
electronic copies of design history and device master record files, data in the
ClearPoint source repository database, data in the issue tracking system (JIRA),
and ClearPoint case and phantom data, for use by MRI Interventions in its
internal development and its commercialization and exploitation of the
ClearPoint Solution, subject to the following terms and conditions:

 

 

(a) 

Merge Healthcare hereby grants MRI Interventions a non-exclusive,
non-transferable, worldwide license to the Merge Source Code for the purposes
described above. Except as expressly stated or reasonably contemplated to the
contrary herein, all license terms, restrictions and limitations applicable to
the Merge Healthcare Software as set forth in the Agreement, as well as the
indemnification provisions set forth in Section 8 (Indemnities) of the
Agreement, shall apply equally to the Merge Source Code; provided, however, that
the parties agree that the license to the Merge Source Code is perpetual and
shall survive the Term of the Agreement, unless terminated by MRI Interventions
upon notice to Merge Healthcare or unless terminated by Merge Healthcare for
cause. Merge Healthcare’s ability to terminate for cause shall be limited to
instances of breach by MRI Interventions of any of the terms or conditions of
this Amendment or any of the following provisions of the Agreement: clauses (c)
through (f) of Section 2.2.2 (Restrictions With Respect To Merge Healthcare
Software); Section 4 (Records and Audit) and Section 11 (Confidentiality); in
any case if such breach is not cured by MRI Interventions within thirty (30)
days following written notice thereof from Merge Healthcare. The parties agree
that said terms and conditions shall survive expiration of the Term in the
normal course.

 

 

(b) 

The ownership of the Merge Source Code shall remain with Merge Healthcare or its
suppliers, as applicable.

 

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 

--------------------------------------------------------------------------------

 

  

 

(c) 

The Merge Source Code is licensed “as is” without warranty, updates or upgrades
of any kind.

 

 

(d) 

MRI Interventions shall be solely responsible for ensuring that its use and
distribution of the ClearPoint Solution complies with any and all applicable
laws and regulations, including, without limitation, any approvals for medical
use of the ClearPoint Solution, and MRI Interventions shall obtain any
regulatory certifications or clearances that may be required for use and
distribution of the ClearPoint Solution.

 

 

(e) 

Any third party fees that are associated with the Merge Source Code are
incorporated in the run-time license fees payable by MRI Interventions in
accordance with last sentence of Section 2 below, and MRI Interventions
otherwise shall have no responsibility for the payment of such third party fees.
Merge Healthcare represents and warrants to MRI Interventions that Merge
Healthcare has the lawful right to grant the license to the Merge Source and to
enter into this Amendment.

 

 

(f) 

Except as set forth in the last sentence of this paragraph (f), Merge Healthcare
shall have no further obligation to provide support, maintenance, custom
engineering, professional or any other services to MRI Interventions. Without
limiting the foregoing, Merge Healthcare shall cease further work on the
development project set forth in Statement of Work No. 4 to the Agreement and
the support arrangement set forth in Statement of Work No. 5 to the Agreement.
Notwithstanding the foregoing to the contrary, for a period of thirty (30) days
following the Amendment Effective Date, Merge Healthcare shall make its
personnel reasonably available to MRI Interventions to answer questions with
respect to the transition of the ClearPoint Solution development from Merge
Healthcare to MRI Interventions (for greater certainty, Merge Healthcare shall
not provide any development or support services during the transition period).

 

 

(g) 

Except as expressly provided in Section 2 below, MRI Interventions shall have no
obligation to pay Merge Healthcare any further amounts otherwise provided for or
contemplated in Statement of Work No. 4 to the Agreement or Statement of Work
No. 5 to the Agreement.

 

In addition, Merge Healthcare shall deliver to MRI Interventions any ClearPoint
system hardware that is in Merge Healthcare’s possession or control.

 

2.             Fees. In consideration of the rights to the Merge Healthcare
Software set forth in Section 1, MRI Interventions shall pay to Merge Healthcare
a one-time fee in the amount of [***], due and payable [***] on or before July
31, 2013 and the balance of [***] in [***] monthly instalments due on or before
the 15th day of the month over a five successive month period beginning
September, 2013 with the last instalment due and payable on or before January
15, 2013. On or before July 31, 2013, MRI Interventions shall pay to Merge
Healthcare fees past due (i) under Statement of Work No. 4 Change Request #2 in
the amount of [***] (Invoice IN55227), (ii) under Statement of Work No. 5 in the
amount of [***] (Invoices IN55173 and IN55225), and (iii) for ClearPoint
Application training in the amount of [***] (Invoice IN55161). MRI Interventions
agrees that all amounts that it has paid to Merge Healthcare for services
rendered prior to the date of this Amendment are non-refundable. MRI
Interventions shall continue to pay run-time license fees in accordance with the
terms of the Agreement and for so long as MRI Interventions retains a license to
the Merge Source Code, but only for any run-time licenses in excess of those
licenses already purchased or otherwise acquired by MRI Interventions prior to
the Amendment Effective Date.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
2 

--------------------------------------------------------------------------------

 

 

3.              Reporting. Within 15 days following the end of each calendar
quarter, MRI Interventions shall deliver to Merge Healthcare a written report
indicating

 

 

(a)

the number of Solutions deployed by MRI Interventions during the preceding
calendar quarter;

 

 

(b)

whether MRI Interventions is using the [***] embedded in the Merge Source Code;
and

 

 

(c)

such other information relating to MRI Interventions’ license of the Merge
Source Code that may be reasonably requested in writing by Merge Healthcare,
provided Merge Healthcare has requested such information sufficiently far in
advance to permit MRI Interventions to timely prepare and submit its report
hereunder.

 

4.             General. This Amendment forms part of and is subject to the terms
and conditions of the Agreement; however, the terms of this Amendment shall
prevail to the extent of any conflict or inconsistency between the terms of this
Amendment and the Agreement. Except as specifically amended pursuant to the
foregoing, the Agreement shall continue in full force and effect in accordance
with the terms in existence as of the date of this Amendment. After the date of
this Amendment, any reference to the Agreement shall mean the Agreement as
amended by this Amendment. This Amendment, together with the Agreement and the
agreements referred to therein and herein, contains the entire agreement of the
parties with respect to the matters herein, and may not be amended or modified
except by an instrument executed in writing by all parties hereto. Upon MRI
Interventions’ request, and simply to further evidence the license granted by
Merge Healthcare to MRI Interventions as set forth in Section 1(a) of this
Amendment, Merge Healthcare agrees to execute and deliver to MRI Interventions a
stand-alone confirmation of license in form and substance reasonably
satisfactory to both parties. The parties may execute this Amendment in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Amendment.

 

 

IN WITNESS WHEREOF the parties hereto have executed this Amendment by their duly
authorized representatives effective as of the first date set forth above:

 

 

MRI INTERVENTIONS, Inc.: 

 

MERGE HEALTHCARE CANADA CORP.: 

 

 

/s/ Oscar Thomas

 

 

 

/s/ Justin Dearborn

Signature

 

Oscar L. Thomas

 

Signature

Name

 

Vice President, Business Affairs

 

Name: Justin Dearborn

Title

 

July 28, 2013

 

Title: President

Date

 

Date: 7/28/2013

 

 

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

3